IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALBERT E. CUNEO,                          : No. 42 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
FINANCIAL DIMENSIONS, INC.,               :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.